Citation Nr: 0522217	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-22 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty (AD) from July 1969 to 
April 1973.  He also had additional periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
from 1986 through 1996.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for bilateral hearing loss.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons discussed 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran underwent a VA hearing evaluation in March 2003.  
The diagnoses were sensorineural hearing loss and tinnitus.  
And the results of that examination confirm he has sufficient 
hearing loss to be considered a disability by VA standards.  
See 38 C.F.R. § 3.385 (2004) (impaired hearing is considered 
a disability when the auditory threshold in any frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent).

The report of that VA examination, however, does not contain 
an opinion indicating whether it is at least as likely as not 
(meaning 50 percent or greater probability) that the 
veteran's bilateral sensorineural hearing loss is causally or 
etiologically related to his service in the military - and, 
in particular, to acoustic trauma from excessive noise 
exposure.

The medical evidence currently on file is conflicting as to 
the etiology of the veteran's bilateral sensorineural hearing 
loss, in that his service medical records show he experienced 
noise exposure during his AD and ACDUTRA.  But he also may 
have experienced noise exposure since service in his civilian 
job.

The veteran's service medical records show he reported 
exposure to gun shots and jet engines while on AD, and later 
while working as a flight engineer during his ACDUTRA.  But 
he indicated to the March 2003 VA examiner that he did not 
have any noise exposure while on AD, and that the onset of 
his bilateral hearing loss, instead, was likely during his 
ACDUTRA.  Also of significance, he related that he did not 
have any noise exposure while working as an aviation 
instructor following his military service.  Consequently, 
another VA examination is needed to determine whether his 
bilateral sensorineural hearing loss is causally or 
etiologically related to his service in the military.  See by 
38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 3.159(c)(4) (VA has 
an affirmative duty to obtain an examination of the claimant 
at VA health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
obtain an opinion concerning whether it 
is just as likely as not 
(i.e., 50 percent or greater probability) 
that his current bilateral sensorineural 
hearing loss is related to his service in 
the military either while on AD or 
ACDUTRA - including, in particular, to 
acoustic trauma from noise exposure as a 
flight engineer.  And to facilitate 
making this determination, 
the claims file must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

